Exhibit 10.3



FIRST AMENDMENT TO MANAGEMENT AGREEMENT

 

This amendment entered this 4th day of January, 1988 by and between INTERSTATE
GENERAL PROPERTIES LIMITED PARTNERSHIP S.P., hereinafter referred to as the
"Management Agent" and INTERSTATE BUSINESS CORPORATION (SANTA MARIA SHOPPING
CENTER), hereinafter referred to as "IBC," the Owner.

WITNESSETH

WHEREAS, Interstate St. Charles, Inc. (SANTA MARIA SHOPPING CENTER) and
Interstate General Properties Limited Partnership, S.P. (IGP) entered into a
Management Agreement as of January 5, 1987 with respect to the property known as
SANTA MARIA SHOPPING CENTER.

WHEREAS, on June 29, 1987 Interstate St. Charles, Inc. changed its name and
became Interstate Business Corporation.

WHEREAS, the Management Agent and the Owner desires to further amend the
Management Agreement.

NOW, THEREFORE, for good and valuable consideration of which is hereby
acknowledged, the parties hereto agree to amend the Management Agreement as
follows:

FIRST: That in addition to the management fee stipulated in Paragraph 5 of the
Management Agreement, effective January 1, 1988 the Management Agent will charge
the Owner and Owner will reimburse the Management Agent for the cost of finance
and accounting material and services which will include but will not be limited
to salaries, fringe benefits, state and federal taxes, etc. Such reimbursement
will be paid by Owner to Management Agent on a monthly basis together with the
amount of management fee specified above.

SECOND: Except as modified herein, Management Agent and Owner certify and
confirm that all the terms and covenants of the Management Agreement, as
amended, shall remain in full force and effect and the agreement and its
amendment shall be construed and read as one instrument.

IN WITNESS WHEREOF, the parties hereto have signed this Amendment to Management
Agreement the day, month and year first above written.

 

INTERSTATE GENERAL PROPERTIES

 

INTERSTATE BUSINESS CORPORATION

LIMITED PARTNERSHIP S.P.

 

(OWNER)

(MANAGEMENT AGENT)

         

/s/ Rogelio Perez-Guzman

 

/s/ Donald G. Blakeman

Rogelio Perez-Guzman

 

Donald G. Blakeman

Senior Vice President

 

Executive Vice President